DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 03/07/2022. As directed by the amendment: claims 1 and 14 have been amended.  Thus, claims 1, 3-7, 9, 10, 13-15, and 17-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 7, filed 03/07/2022, with respect to the 112 claim rejections have been fully considered and are persuasive. The applicant argues that the there is a second axis orthogonal to the longitudinal axis of the elongate shaft assembly that is defined by the trigger and actuation switch. The examiner agrees that particularly with Fig. 7 of the Figures shows this and how one of ordinary skill in the art would be able to conclude that the trigger and actuation switch can define an axis that is orthogonal to a longitudinal axis.  The 112(a) rejection of claims 1, 3-7, 9, 10, 13-15, and 17-20 have been withdrawn. 
Applicant’s arguments, see pages 8-12, filed 03/07/2022, with respect to the rejections of claims 1, 3-7, 9, 10, 13-15, and 17-20 under USC 103 have been fully considered and they are persuasive. The applicant argues that the currently applied prior art of Marczyk et al (US 20170150961 A1), herein referenced to as “Marczyk” in view of Boudreaux et al (US 20140305988 A1), herein referenced to as “Boudreaux” and Sancoff et al (US 20040092967 A1), herein referenced to as “Sancoff” do not teach the amended claim language, with the trigger being pivotable about a first axis. Specifically, as currently modified and interpreted the trigger which was modified with 20 of Sancoff is not pivotable about a first axis, which the examiner agrees with. In this case the button/trigger simply presses inwards and does not pivot. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marczyk in view of Boudreaux in view of Sancoff. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al (US 20170150961 A1), herein referenced to as “Marczyk” in view of Boudreaux et al (US 20140305988 A1), herein referenced to as “Boudreaux” and Sancoff et al (US 20040092967 A1), herein referenced to as “Sancoff”.
In regards to claim 1, Marczyk discloses: An endoscopic stitching device 1000 (see Figs. 1 – 11, [0033]) comprising: a handle assembly 5 (see Figs. 2, and 8 – 11, [0033]) including: an actuation assembly 45 (see Figs. 8 – 9, [0038]) including first 42 (see Figs. 8 – 9, [0038]), second 41 (see Figs. 8 – 9, [0038]), and third motors 43 (see Figs. 8 – 9, [0038]); and a processor 60 (see Figs. 10 – 11, [0041]) electrically connected to the first 42, second 41, and third 43 motors (see [0041], the processor actuates the motors), the processor configured to control actuation of the first 42, second 41, and third 43 motors (see [0041], the processor actuates the motors); a first actuation switch 62 (see Figs. 10 – 11, [0041]) configured to actuate the first motor 42; a second actuation switch 63 (see Figs. 10 – 11, [0042]) configured to actuate the second and third motors 41, 43; and an elongate shaft assembly 3 (see Figs. 1 – 11, [0033]) defining a longitudinal axis (see Figs. 1-11, the shaft 3 defines the longitudinal axis) including: a main rod 52 (see Fig. 9, [0035]) operatively coupled with the first motor 42 of the actuation assembly 45 such that actuation of the first motor 42 causes axial displacement of the main rod 52 (see [0039]); first and second blade drive members 51, 53 (see Fig. 6 and 9, [0039]) operatively coupled with the second and third motors 41, 43, respectively, such that actuation of the second and third motors 41, 43 causes axial displacement of the first and second blade drive members 51, 53 (see [0039]); and a tool assembly 100 (see Figs 1 – 7, [0033]) including: first and second jaws 130, 132 (see Figs. 3 – 4, [0034]) operatively coupled with the main rod 52 of the elongate shaft assembly 3 such that axial displacement of the main rod 52 transitions the first and second jaws between open and closed positions (see [0035], the center rod is attached to camming pin causes the jaws to move between open and closed positions); and first and second blades 150, 152 (see Figs. 4, and 6 – 7, [0034]) slidably disposed in the respective first and second jaws 130, 132 (see [0034]), each of the first and second blades 150, 152 configured to engage a needle 104 (see Figs. 3 – 5, [0035], the blades engage the needles)16PATENT APPLICATION Docket: C00017355US01 (203-12018)received in the first or second jaws 130, 132, the first and second blades 150, 152 operatively coupled with the first and second blade drive members 51, 53, respectively, such that actuation of the second and third motors 41, 43 causes axial displacement of the first and second blades 150, 152 (see [0039], the motors control the blade drive members which therefore axially displace the blades); wherein actuation of the second actuation switch 63 (see Figs. 10 – 11, [0042]) causes reciprocating axial displacement of the first and second blade drive members 51,53 in opposite directions (see [0042], 152 extends while 150 is retracted when second actuation switch 63 is actuated).
Marczyk does not explicitly disclose: a first actuation switch including a trigger, the trigger being pivotable about a first axis; actuation of the third actuation switch causes retraction of the first and second blades; wherein the trigger is disposed in a distal portion of the handle assembly and the second actuation switch is disposed on a first lateral side of the handle assembly and adjacent the trigger such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the trigger and the second actuation switch defining a second axis orthogonal to the longitudinal axis, the third actuation switch disposed on a second later side of the handle assembly opposing the first lateral side. 
However, a variant embodiment of Marczyk teaches: a handle assembly 5 (see Figs. 1 – 9), a processor 260 (see Fig. 12), second and third motors 41, 43 (see Figs. 8 – 9 and 12), and first and second blade 150, 152 (see Figs. 4 – 7). The variant embodiment of Marczyk further teaches: a third actuation switch 284 (see Fig. 12, [0046]) operatively coupled with the processor 260 and the second and third motors 41, 43 such that actuation of the third actuation switch 284 causes retraction of the first and second blades 150, 152 (see [0046]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of a variant embodiment of Marczyk and have a handle assembly with a third actuation switch that causes the retraction of the first and second blades. Motivation for such can be found in Marczyk as this form of actuation would allow a surgeon to reload a needle (see [0046]). 
Marczyk does not explicitly disclose nor teach: a first actuation switch including a trigger, the trigger being pivotable about a first axis; wherein the trigger is disposed in a distal portion of the handle assembly and the second actuation switch is disposed on a first lateral side of the handle assembly and adjacent the trigger such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the trigger and the second actuation switch defining a second axis orthogonal to the longitudinal axis, the third actuation switch disposed on a second later side of the handle assembly opposing the first lateral side.
However, Boudreaux in a similar field of invention teaches a handle assembly 13010 (see Figs. 107 – 110) with a first actuation switch 13020 (see Figs. 107 – 110), and jaws 13050, 13055 (see Fig. 0107). Boudreaux further teaches: a first actuation switch 13020 including a trigger 13020 see Figs. 107 – 110, [0406]-[0407]), the trigger 1320 being pivotable about a first axis (see [0406]-[0407], pivotably mounted, thus it pivots through an axis running through and defined by pivot 13021).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of Boudreaux and have a handle assembly with the first actuation switch being a trigger, the trigger being pivotable about a first axis. Motivation for such can be found in Boudreaux as a trigger has a range of actuation rather than a simple on-off state allowing for a more precise degree of control (see [0405] and [0407]).
 The combination of Marczyk and Boudreaux does not explicitly teach: wherein the trigger is disposed in a distal portion of the handle assembly and the second actuation switch is disposed on a first lateral side of the handle assembly and adjacent the trigger such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the trigger and the second actuation switch defining a second axis orthogonal to the longitudinal axis, the third actuation switch disposed on a second later side of the handle assembly opposing the first lateral side.
However, Sancoff in a similar field of invention teaches a handle assembly 12 (see Figs. 1-4), with a trigger 22 (see Figs. 1-4), an elongate shaft assembly 16 (see Figs. 1-4) defining a longitudinal axis (defined by 16), a second actuation switch 26 (see Figs. 1-4), and a third actuation switch 28 (see Figs. 1-4). Sancoff further teaches: wherein the trigger 22 is disposed in a distal portion 14 (see Figs. 1-4, the hand grip 14 is on a distal part of 12) of the handle assembly 12 and the second actuation switch 26 is disposed on a first lateral side the right side of 12 (see Fig. 3, [0120]) of the handle assembly 12 and adjacent the trigger 20 (the second actuation switch is above the trigger 20) such that the second actuation switch 26 is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the trigger 20 and the second actuation switch 26 defining a second axis (see annotated Fig. 1 below), the third actuation switch 28 disposed on a second lateral side the left side of 12 (see Fig. 3, [0120], which opposes 26) of the handle assembly 12 opposing the first lateral side the right side of 12 (see Fig. 3, [0120]). 

    PNG
    media_image1.png
    430
    841
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk and Boudreaux to incorporate the teachings of Sancoff and have a handle assembly with the trigger in a distal portion of the handle assembly with the second actuation switch disposed on a first lateral aside, the trigger and the second actuation switch defining a second axis, and the third actuation switch disposed on a second lateral side of the handle assembly opposing the first lateral side. Motivation for such can be found in Sancoff as the proximity of the second and third actuation switches would allow the operator to be able to fully the control the device with different digits of their hand without having to lift their hand away from the handle (see [0120] and [0126]). 
The language, "such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Marczyk, Boudreaux, and Sancoff meets the structural limitations of the claim, and is capable of the second actuation switch being accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger as the close proximity of the trigger and the switch would allow a user to raise their finger to actuate the second actuation switch upwards without having to take their hand off the handle assembly. 
	The combination of Marczyk, Boudreaux, and Sancoff does not explicitly teach: the second axis orthogonal to the longitudinal axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Marczyk, Boudreaux, and Sancoff to have the second axis is orthogonal to the longitudinal axis (the second axis is perpendicular hence makes a 90 degree angle with the longitudinal axis) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Marczyk, Boudreaux, and Sancoff would not operate differently with the second axis being orthogonal to the longitudinal axis. Further, applicant places no criticality on the range claimed, as the applicant places support upon the drawings of the specification. 
In regards to claim 3, the combination of Marczyk, Boudreaux, and Sancoff teaches: the endoscopic stitching device according to claim 1, see 103 rejection above. Marczyk and Sancoff do not explicitly teach: wherein the handle assembly further includes a potentiometer operatively coupled to the first actuation switch to enable proportional control of the first and second jaws. 
Boudreaux further teaches: wherein the handle assembly 13010 further includes a potentiometer 13090 (see Figs. 108 – 110, [0406]) operatively coupled to the first actuation switch 13020 to enable proportional control of the first and second jaws 13050, 13055 (see [0406] and [0407], the potentiometer can detect the position of the actuator 13020 and then communicates with the microprocessor to then control the jaws).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk, Boudreaux, and Sancoff to further incorporate the teachings of Boudreaux and have a handle assembly with a potentiometer that is coupled to the first actuation switch to enable proportional control of the jaws. Motivation for such can be found in Boudreaux as by being able to detect the relative position of the switch via the potentiometer a user can have greater control over the jaws (see [0405] and [0407]).
In regards to claim 4, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 3, see 103 rejection above. Boudreaux further teaches: wherein the first actuation switch 13020 further includes a gear assembly 13070 (see Figs. 108 – 110, [0406]) coupled with the potentiometer 13090 to improve sensor resolution (see [0406], the gear assembly acts as an intermediary between the first actuation switch and the potentiometer to control the magnetic element of the potentiometer which the potentiometer utilizes to gauge how far the first actuation switch is actuated).
The language, “to improve sensor resolution," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Boudreaux meets the structural limitations of the claim, and the gear assembly coupled with the potentiometer is capable of improving sensor resolution of the potentiometer by acting as an intermediary between the first actuation switch and the potentiometer to control the magnetic element of the potentiometer which the potentiometer utilizes to gauge how far the first actuation switch is actuated.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk, Boudreaux, and Sancoff to further incorporate the teachings of Boudreaux and have a handle assembly with a first action switch that includes a gear assembly coupled with the potentiometer. Motivation for such can be found in Boudreaux, as the gear assembly makes the reading of the amount by which the first actuation switch is actuated more precise (see [0406]). 
In regards to claim 5, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 1, see 103 rejection above. Marczyk further discloses: wherein the handle assembly 5 further includes a first lead screw 47b (see Fig. 9, [0039]) coupled with an output shaft 44b (see Fig. 9, [0039]) of the first motor 42 for concomitant rotation therewith (see [0039]), and a first coupling nut 48b (see Fig. 9, [0039]) threadably coupled with the first lead screw 47b and securely fixed with the main rod such that actuation of the first motor causes axial displacement of the main rod (see [0039] and [0041]).
In regards to claim 6, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 1, see 103 rejection above. Marczyk further discloses: wherein the handle assembly 5 further includes second and third lead screws 47a, 47c (see Fig. 9, [0039]) coupled with respective output shafts 44a, 44c (see Fig. 9, [0039]) of the second17PATENT APPLICATIONDocket: C00017355US01 (203-12018) and third motors 41, 43 for concomitant rotation therewith (see [0039]), and second and third coupling nuts 48a, 48c (see Fig. 9, [0039]) threadably coupled (the screw is threaded into the nut as seen in Fig. 9) with the respective second and third lead screws 47a, 47c and securely fixed with the respective first and second blade drive members 51, 53 such that actuation of the second and third motors 41, 43 causes axial displacement of the respective first and second blades 150, 152 (see [0039]). 
In regards to claim 7, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 6, see 103 rejection above. Marczyk further discloses: wherein the handle assembly 5 further includes second and third guide blocks (see annotated Fig. 9 below) configured to slidably receive (the guide block encompasses the area underneath the coupling nuts to the handle wall and thus slideably receive the coupling nuts) a least a portion of the respective second and third coupling nuts 48a, 48c thereon, while inhibiting rotation (the guide block inhibits the nuts from rotating about the lead screws by friction fit of the nuts on the guide blocks, allowing axial movement but preventing rotatory movement) of the second and third coupling nuts 48a, 48c about the respective second and third lead screws 47a, 47c.
The language, "configured to slidably receive…while inhibiting rotation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Marczyk meets the structural limitations of the claim, and the second and third guide blocks are capable of slidably receiving at least a portion of the second and third coupling nuts as they appear to be shaped to fit the coupling nuts and is capable of inhibiting rotation of the coupling nuts as the nuts appear to have ridges that prevent rotation on the smooth cylindrical fit of the guide blocks. 

    PNG
    media_image2.png
    751
    827
    media_image2.png
    Greyscale

In regards to claim 9, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 1, see 103 rejection above. Marczyk further discloses: wherein the handle assembly 5 further includes a battery pack 64 (see Fig. 10, [0041]) electrically coupled to the actuation assembly 45 and the processor 60 to supply power thereto (see [0041]).
In regards to claim 10 the combination of Marczyk, Boudreaux, and Sancoff teaches: the endoscopic stitching device according to claim 9, see 103 rejections above. Marczyk fails to explicitly disclose: wherein the battery pack is detachably coupled to a housing of the handle assembly. 
However, Boudreaux in a similar field of invention teaches a handle assembly 14 (see Figs. 1 – 3) and a battery pack 86 (see Figs. 2 – 3). Boudreaux further teaches: wherein the battery pack 86 is detachably coupled (see [0187], the battery pack is removably stored in the housing of the handle) to a housing 12 (see Figs. 1 – 3, [0181]) of the handle assembly 14. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk, Boudreaux, and Sancoff to further incorporate the teachings of Boudreaux and have a handle assembly with a removable battery. Motivation for such can be found in Boudreaux, as the battery can be removed to autoclave the handle assembly, (see [0187]). 
In regards to claim 13, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 1, see 103 rejection above. Marczyk further discloses: wherein proximal displacement of the main rod 52 transitions the first and second jaws 130, 132 to the closed position (see Fig. 3 and [0035], main rod provides concomitant axial displacement to camming pin 142, and as seen in Fig. 3 the camming pin 142 is in a proximal position while the jaws are closed). 
In regards to claim 14, Marczyk discloses: A powered handle assembly 5 (see Figs. 2, and 8 – 11, [0033]) for use with a stitching device 1000 (see Figs. 1 – 11, [0033]) defining a longitudinal axis (see Fig. 1, 1000 defines a longitudinal axis) comprising: an actuation assembly 45 (see Figs. 8 – 9, [0038]) including first 42 (see Figs. 8 – 9, [0038]), second 41 (see Figs. 8 – 9, [0038]), and third motors 43 (see Figs. 8 – 9, [0038]); a processor 60 (see Figs. 10 – 11, [0041]) electrically connected to the first, second, and third motors 42, 41, and 43 (see [0041], the processor actuates the motors) to control actuation of the first, second, and third motors 42, 41, 43; a first actuation switch 62 (see Figs. 10 – 11, [0041]) electrically connected to the processor 60 to control actuation of the first motor 42 operatively coupled with a main rod 52 (see Fig. 9, [0035]) of the stitching device 1000; and a second actuation switch 63 (see Figs. 10 – 11, [0042]) electrically connected to the processor 60 to control actuation of the second and third motors 41, 43 coupled with respective first and second blade drive members 51, 53 (see Fig. 6 and 9, [0039]) of the stitching device 1000, wherein actuation of the first actuation switch 62 causes axial displacement of the main rod 52 of the stitching device 1000 (see [0039] and [0041]), and actuation of the second actuation switch 63 causes actuation of the second and third motors 41, 43, which, in turn, causes axial displacement of the first and second blade drive members 51, 53 in opposite directions (see [0042], 152 extends while 150 is retracted when second actuation switch 63 is actuated). 
Marczyk does not explicitly disclose: a first actuation switch including a trigger that is pivotably supported; a third actuation switch electrically connected to the second and third motors such that actuation of the third actuation switch retracts the first and second blade drive members; wherein the trigger is disposed in a distal portion of the handle assembly and the second actuation switch is disposed on a first lateral side of the handle assembly and adjacent the trigger such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the third actuation switch disposed on a second later side of the handle assembly opposing the first lateral side, the trigger and the second actuation switch defining a second axis orthogonal to the longitudinal axis of the stitching device.
However, a variant embodiment of Marczyk teaches: a handle assembly 5 (see Figs. 1 – 9), a processor 260 (see Fig. 12), second and third motors 41, 43 (see Figs. 8 – 9 and 12), and first and second blade 150, 152 (see Figs. 4 – 7). The variant embodiment of Marczyk further teaches: a third actuation switch 284 (see Fig. 12, [0046]) electrically connected to the second and third motors 41, 43 such that actuation of the third actuation switch 284 causes retraction of the first and second blade members 150, 152 (see [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of a variant embodiment of Marczyk and have a handle assembly with a third actuation switch that causes the retraction of the first and second blades. Motivation for such can be found in Marczyk as this form of actuation would allow a surgeon to reload a needle (see [0046]). 
However, Boudreaux in a similar field of invention teaches a handle assembly 13010 (see Figs. 107 – 110) with a first actuation switch 13020 (see Figs. 107 – 110), and jaws 13050, 13055 (see Fig. 0107). Boudreaux further teaches: a first actuation switch 13020 including a trigger 13020 see Figs. 107 – 110, [0406]-[0407]) that is pivotably supported (see [0406]-[0407], pivotably mounted, thus it pivots through an axis running through and defined by pivot 13021).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of Boudreaux and have a handle assembly with the first actuation switch being a trigger that is pivotably supported. Motivation for such can be found in Boudreaux as a trigger has a range of actuation rather than a simple on-off state allowing for a more precise degree of control (see [0405] and [0407]).
 The combination of Marczyk and Boudreaux does not explicitly teach: wherein the trigger is disposed in a distal portion of the handle assembly and the second actuation switch is disposed on a first lateral side of the handle assembly and adjacent the trigger such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the third actuation switch disposed on a second later side of the handle assembly opposing the first lateral side, the trigger and the second actuation switch defining a second axis orthogonal to the longitudinal axis of the stitching device.
However, Sancoff in a similar field of invention teaches a handle assembly 12 (see Figs. 1-4), with a trigger 22 (see Figs. 1-4), an elongate shaft assembly 16 (see Figs. 1-4) defining a longitudinal axis (defined by 16), a second actuation switch 26 (see Figs. 1-4), and a third actuation switch 28 (see Figs. 1-4). 
Sancoff further teaches: wherein the trigger 22 is disposed in a distal portion distal portion of 12 (see Figs. 1-4, the portion of 12 that is distal of the hand grip 14) of the handle assembly 12 and the second actuation switch 26 is disposed on a first lateral side the right side of 12 (see Fig. 3, [0120]) of the handle assembly 12 and adjacent the trigger 22 (the second actuation switch is above the trigger 22) such that the second actuation switch 26 is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger, the third actuation switch 28 disposed on a second lateral side the left side of 12 (see Fig. 3, [0120], which opposes 26) of the handle assembly 12 opposing the first lateral side the right side of 12 (see Fig. 3, [0120]), the trigger 20 and the second actuation switch 26 defining a second axis (see annotated Fig. 1 below claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk and Boudreaux to incorporate the teachings of Sancoff and have a handle assembly with the trigger in a distal portion of the handle assembly with the second actuation switch disposed on a first lateral aside and the third actuation switch disposed on a second lateral side of the handle assembly opposing the first lateral side, the trigger and the second actuation switch defining a second axis. Motivation for such can be found in Sancoff as the proximity of the second and third actuation switches would allow the operator to be able to fully the control the device with different digits of their hand without having to lift their hand away from the handle (see [0120] and [0126]). 
The language, "such that the second actuation switch is accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Marczyk, Boudreaux, and Sancoff meets the structural limitations of the claim, and is capable of the second actuation switch being accessible by a finger that pulls the trigger while gripping the handle assembly by a hand of the finger as the close proximity of the trigger and the switch would allow a user to raise their finger to actuate the second actuation switch upwards without having to take their hand off the handle assembly. 
The combination of Marczyk, Boudreaux, and Sancoff does not explicitly teach: the second axis orthogonal to the longitudinal axis of the stitching device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Marczyk, Boudreaux, and Sancoff to have the second axis is orthogonal to the longitudinal axis of the stitching device(the second axis is perpendicular hence makes a 90 degree angle with the longitudinal axis) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Marczyk, Boudreaux, and Sancoff would not operate differently with the second axis being orthogonal to the longitudinal axis of the stitching device. Further, applicant places no criticality on the range claimed, as the applicant places support upon the drawings of the specification. 
In regards to claim 15, the combination of Marczyk, Boudreaux, and Sancoff teaches: The powered handle assembly according to claim 14, see 103 rejection above. Marczyk further discloses: wherein the actuation of the second actuation switch 62, while the first actuation switch 63 is actuated, causes actuation of the second and third motors 41, 43 (see [0042], while 62 is pressed, 63 can be pressed to actuate the second and third motors to translate 150 and 152).
In regards to claim 17, the combination of Marczyk, Boudreaux, and Sancoff teaches: The endoscopic stitching device according to claim 16, see 103 rejection above. A variant embodiment of Marczyk further teaches: wherein actuation of the third actuation switch 284 causes axial displacement of the first and second blades 150, 152 in a proximal direction (see [0046], the blades have to move proximally to disengage from the respective notches of the suture needle 104).
In regards to claim 18, the combination of Marczyk, Boudreaux, and Sancoff teaches: The powered handle assembly according to claim 14, see 103 rejection above. Marczyk further discloses: wherein the actuation of the first actuation switch 62 causes axial displacement of the main rod 52 of the stitching device 1000 in a proximal direction (see [0041]).
In regards to claim 19, the combination of Marczyk, Boudreaux, and Sancoff teaches: The powered handle assembly according to claim 14, see 103 rejection above. Marczyk further discloses: further comprising a battery pack 64 (see Fig. 10, [0041]) electrically coupled to the processor 60 and the actuation assembly 45 to supply power thereto (see [0041]).
In regards to claim 20, the combination of Marczyk, Boudreaux, and Sancoff teaches: The powered handle assembly according to claim 19, see 103 rejection above. The combination of Marczyk and Sancoff does not explicitly teach: wherein the battery pack is detachably coupled to a housing of the handle assembly.
However, Boudreaux in a similar field of invention teaches a handle assembly 14 (see Figs. 1 – 3) and a battery pack 86 (see Figs. 2 – 3). Boudreaux further teaches: wherein the battery pack 86 is detachably coupled (see [0187], the battery pack is removably stored in the housing of the handle) to a housing 12 (see Figs. 1 – 3, [0181]) of the handle assembly 14. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk, Boudreaux, and Sancoff to further incorporate the teachings of Boudreaux and have a handle assembly with a removable battery. Motivation for such can be found in Boudreaux, as the battery can be removed to autoclave the handle assembly, (see [0187]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771